SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 13, 2012 CITIZENS, INC. (Exact name of registrant as specified in its charter) COLORADO 0-16509 84-0755371 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 400 East Anderson Lane Austin, Texas 78752 (Address of principal executive offices) (Zip Code) (512) 837-7100 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01 Other Events 1 Item 9.01 Financial Statements and Exhibits 1 Signature 2 Exhibit Index 3 Ex – 99.1 News Release issued by Citizens, Inc. on April 13, 2012 SECTION 8 – OTHER EVENTS Item 8.01 Other Events. On April 13, 2012, Citizens, Inc. (“Citizens”) issued a news release (the “Release”) reporting that it will release its first quarter results on Monday, May 7, 2012.Citizens also announced that it would hold a conference call to discuss its operating results at 10 a.m. Central Standard Time on Tuesday, May 8, 2012.A copy of the Release is included as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. The information in this report is being furnished, not filed, for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and pursuant to Item 2.02 of Form 8-K will not be incorporated by reference into any filing under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits: News Release issued by Citizens, Inc. on April 13, 2012. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CITIZENS, INC By: /s/ Rick D. Riley Rick D. Riley, Vice Chairman and President Date:April 16, 2012 2 EXHIBIT INDEX Exhibit No. Description News Release issued by Citizens, Inc. on April 13, 2012 3
